DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  The word “or” should be inserted after “natural gas engine,” in line 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (Japanese Patent Application Publication No. JP H08-105319 A) in view of Williams et al. (U.S. Patent Application Publication No. 2021/0054772 A1) and further in view of Bates et al. (U.S. Patent Application Publication No. US 2015/0338858 A1).

    PNG
    media_image1.png
    675
    945
    media_image1.png
    Greyscale

	Regarding claim 1, Toyoda discloses an exhaust gas system for an engine (1), comprising an exhaust system comprising a catalyst (81) operable in a temperature range to catalyze exhaust gas produced in the engine (1) and flown through the exhaust system (Figure 1; paragraph [0012]); a temperature sensor (25) respectively disposed to sense exhaust gas temperatures of the catalyst (81) (Figure 1; paragraph [0019]); at least one of first, second and third valves (5, 6, 15) which are proportionally controllable to moderate amounts of air provided to the engine (1), fuel provided to the engine (1) and air provided to the catalyst (81), respectively (Figure 1; paragraphs [0011], [0014] and [0022] which disclose that at least first valve 5 and third valve 15 are proportionally controllable); and a controller (7) coupled to the temperature sensor (25) and the at least one of the first, second and third valves (5, 6, 15) and configured to compare sensed exhaust gas temperatures with the temperature range (paragraphs [0011] and [0018] – [0020]), and issue a proportional signal to the at least one of the 
	Toyoda discloses the claimed invention except for the engine being a transport refrigeration unit engine, and temperature sensors disposed to sense exhaust gas temperatures upstream of and downstream from the catalyst.
	Williams is directed to an exhaust aftertreatment system which includes providing secondary air to a catalyst.  Williams specifically discloses a catalyst (70) operable in a temperature range to catalyze exhaust gas produced in the engine and flown through the exhaust system (Figure 1; paragraph [0018]), and temperature sensors (128, 132) respectively disposed upstream and downstream from the catalyst (70) (Figure 1; paragraph [0026]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda to include temperature sensors respectively disposed upstream and downstream from the catalyst as taught by Williams, as the references and the claimed invention are directed to exhaust aftertreatment systems which include providing secondary air to a catalyst to affect the exhaust temperature .  As disclosed by Williams, it is well known for an exhaust system to include temperature sensors respectively disposed upstream and downstream from the catalyst (paragraph [0026]), and the temperature sensors are used in conjunction with the secondary air system to control the exhaust temperature (paragraphs [0020] and [0026]).  Further, as noted above, Toyoda discloses a temperature sensor (25) that detects the catalyst temperature and is used in conjunction with the secondary air system to control the exhaust temperature (paragraphs [0019] and [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toyoda to include temperature sensors respectively disposed upstream and downstream from the catalyst as taught by Williams, as such a modification is merely the substitution of one known system for measuring exhaust temperature (the temperature sensors 
	 Bates is directed to an exhaust aftertreatment system for an engine.  Bates specifically discloses an exhaust aftertreatment system for a transport refrigeration unit engine (paragraphs [0003] and [0028]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Bates, it is well known for a transport refrigeration unit engine to include an exhaust aftertreatment system (paragraphs [0003] and [0028]).  Further, as noted above, Toyoda discloses an engine with an exhaust aftertreatment system, but is silent as to the type of engine system.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as such a modification is merely using the exhaust system of Toyoda with a specific engine type, namely the transport refrigeration unit engine of Bates, and the results of such a modification would have been predictable, namely controlling the exhaust temperatures through the use of secondary air in a transport refrigeration unit engine.
 	Regarding claim 2, Bates further discloses wherein the TRU engine comprises one of a gas engine, a compressed nature gas engine, a diesel engine (paragraph [0019] which discloses a diesel engine).
1) (Figure 1; paragraph [0012]); and an exhaust outlet (the portion of exhaust pipe 3 downstream of catalyst 81) through which the exhaust gas flows from the catalyst (81) (Figure 1; paragraph [0012]).
	Regarding claim 4, Williams further discloses wherein the temperature sensors comprise a first temperature sensor (128) operably disposed in the exhaust manifold (Figure 1; paragraph [0026]); and a second temperature sensor (132) operably disposed in the exhaust outlet (Figure 1; paragraph [0026]).
	Regarding claim 5, Toyoda further discloses wherein each of at least one of the first and third valves (5, 15) comprises a throttling valve (Figure 1; paragraphs [0011], [0014] and [0022]).
Regarding claim 7, Toyoda further discloses wherein the proportional signal issued by the controller (7) comprises a pulse width modulation signal (PWM) (paragraph [0022]).
Regarding claim 8, Toyoda further discloses wherein the controller (7) is configured to issue the proportional signal to the at least one of the first, second and third valves (5, 6, 13) to maintain the exhaust gas temperatures in the temperature range (paragraphs [0020] – [0022]).
	Regarding claim 9, Toyoda discloses a transport refrigeration unit (TRU), comprising an engine system comprising an inlet (the portion of intake pipe 2 where the fuel and air and provided to the engine) to mix fuel and air and an engine (1) to combust the mixed fuel and air to produce exhaust gas (paragraph [0011]); an exhaust system through which the exhaust gas is flown and comprising a catalyst (81) operable in a temperature range to catalyze the exhaust gas (Figure 1; paragraph [0012]); a temperature sensor (25) respectively disposed to sense exhaust gas temperatures of the catalyst (81) (Figure 1; paragraph [0019]); at least one of first, second and third valves (5, 6, 15) which are proportionally controllable to moderate amounts of air provided to the engine (1), fuel provided to the engine (1) and air provided to the catalyst (81), respectively (Figure 1; paragraphs [0011], [0014] and 
	Toyoda discloses the claimed invention except for the engine being a transport refrigeration unit engine, and temperature sensors disposed to sense exhaust gas temperatures upstream of and downstream from the catalyst.
	Williams is directed to an exhaust aftertreatment system which includes providing secondary air to a catalyst.  Williams specifically discloses a catalyst (70) operable in a temperature range to catalyze exhaust gas produced in the engine and flown through the exhaust system (Figure 1; paragraph [0018]), and temperature sensors (128, 132) respectively disposed upstream and downstream from the catalyst (70) (Figure 1; paragraph [0026]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda to include temperature sensors respectively disposed upstream and downstream from the catalyst as taught by Williams, as the references and the claimed invention are directed to exhaust aftertreatment systems which include providing secondary air to a catalyst to affect the exhaust temperature .  As disclosed by Williams, it is well known for an exhaust system to include temperature sensors respectively disposed upstream and downstream from the catalyst (paragraph [0026]), and the temperature sensors are used in conjunction with the secondary air system to control the exhaust temperature (paragraphs [0020] and [0026]).  Further, as noted above, Toyoda discloses a temperature sensor (25) that detects the catalyst temperature and is used in conjunction with the secondary air system to control the exhaust temperature (paragraphs [0019] and 
	 Bates is directed to an exhaust aftertreatment system for an engine.  Bates specifically discloses an exhaust aftertreatment system for a transport refrigeration unit engine (paragraphs [0003] and [0028]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Bates, it is well known for a transport refrigeration unit engine to include an exhaust aftertreatment system (paragraphs [0003] and [0028]).  Further, as noted above, Toyoda discloses an engine with an exhaust aftertreatment system, but is silent as to the type of engine system.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as such a modification is merely using the exhaust system of Toyoda with a specific engine type, namely the transport refrigeration unit engine of Bates, and the results of such a modification would have been predictable, namely controlling the exhaust temperatures through the use of secondary air in a transport refrigeration unit engine.

	Regarding claim 11, Toyoda further discloses an exhaust manifold (the portion of exhaust pipe 3 immediately downstream of engine 1) through which the exhaust gas produced in the TRU engine (1) flows toward the catalyst (81) (Figure 1; paragraph [0012]); and an exhaust outlet (the portion of exhaust pipe 3 downstream of catalyst 81) through which the exhaust gas flows from the catalyst (81) (Figure 1; paragraph [0012]).
	Regarding claim 12, Williams further discloses wherein the temperature sensors comprise a first temperature sensor (128) operably disposed in the exhaust manifold (Figure 1; paragraph [0026]); and a second temperature sensor (132) operably disposed in the exhaust outlet (Figure 1; paragraph [0026]).
	Regarding claim 13, Toyoda further discloses wherein each of at least one of the first and third valves (5, 15) comprises a throttling valve (Figure 1; paragraphs [0011], [0014] and [0022]).
Regarding claim 15, Toyoda further discloses wherein the proportional signal issued by the controller (7) comprises a pulse width modulation signal (PWM) (paragraph [0022]).
Regarding claim 16, Toyoda further discloses wherein the controller (7) is configured to issue the proportional signal to the at least one of the first, second and third valves (5, 6, 13) to maintain the exhaust gas temperatures in the temperature range (paragraphs [0020] – [0022]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Williams in view of Bates and further in view of Tayama et al. (Japanese Patent Application Publication No. JP H11-62573 A).
Regarding claims 6 and 14, Toyoda as modified above discloses the claimed invention except for wherein the third valve is provided with a venturi element upstream from the catalyst.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda wherein the third valve is provided with a venturi element upstream from the catalyst as taught by Tayama, as the references and the claimed invention are directed to exhaust aftertreatment system which includes providing secondary air into an exhaust stream to raise the temperature of the exhaust.  As disclosed by Tayama, it is well known for a valve (7) controllable to introduce secondary air to a catalyst (5) is provided with a venturi element (3) upstream from the catalyst (5) (Figure 1A; paragraphs [0030] – [0035]).  Further, as noted above, Toyoda discloses introducing secondary air into the exhaust stream upstream from the catalyst.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toyoda wherein the third valve is provided with a venturi element upstream from the catalyst as taught by Tayama, as such a modification would suppress an increase in the back pressure and allow the exhaust gas to flow smoothly through the exhaust pipe (paragraph [0035] of Tayama).

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Bates et al.
Regarding claim 17, Toyoda discloses a method of operating an exhaust gas system for an engine, the method comprising sensing exhaust gas temperatures proximate to a catalyst (81) which is operable in a temperature range (paragraphs [0019] – [0021], which disclose that signals from the temperature sensor 25 are input to the controller 7 to detect exhaust temperatures proximate to the catalyst 81, and the operating of the secondary air system is dependent on the values input from 1) (Figure 1; paragraphs [0011], [0014] and [0022] which disclose that at least first valve 5 and third valve 15 are proportionally controlled) in accordance with results of the comparison (paragraphs [0019], [0020] and [0022]).
Toyoda discloses the claimed invention except for the engine being a transport refrigeration unit engine.
Bates is directed to an exhaust aftertreatment system for an engine.  Bates specifically discloses an exhaust aftertreatment system for a transport refrigeration unit engine (paragraphs [0003] and [0028]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Bates, it is well known for a transport refrigeration unit engine to include an exhaust aftertreatment system (paragraphs [0003] and [0028]).  Further, as noted above, Toyoda discloses an engine with an exhaust aftertreatment system, but is silent as to the type of engine system.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toyoda such that the engine is a transport refrigeration unit engine as taught by Bates, as such a modification is merely using the exhaust system of Toyoda with a specific engine type, namely the transport refrigeration unit engine of Bates, and the results of such a modification would have been predictable, namely controlling the exhaust temperatures through the use of secondary air in a transport refrigeration unit engine.

Regarding claim 20, Toyoda further discloses wherein the issuing comprises issuing the proportional signal to the at least one of the first, second and third valves (5, 6, 13) to maintain the exhaust gas temperatures in the temperature range (paragraphs [0020] – [0022]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Bates et al. and further in view of Williams.
Regarding claim 18, Toyoda in view of Bates discloses the claimed invention except for wherein the sensing comprises sensing the exhaust gas temperatures upstream of and downstream from the catalyst.
Williams is directed to an exhaust aftertreatment system which includes providing secondary air to a catalyst.  Williams specifically discloses sensing exhaust gas temperatures proximate to a catalyst (70) which is operable in a temperature range (Figure 1; paragraphs [0018] and [0026]), and wherein the sensing comprises sensing the exhaust gas temperatures upstream of and downstream from the catalyst (70) (Figure 1; paragraph [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motived to modify Toyoda wherein the sensing comprises sensing the exhaust gas temperatures upstream of and downstream from the catalyst as taught by Williams, as the references and the claimed invention are directed to exhaust aftertreatment systems which include providing secondary air to a catalyst to affect the exhaust temperature .  As disclosed by Williams, it is well known wherein the sensing exhaust gas temperatures proximate the catalyst comprises sensing the exhaust gas temperatures upstream of and downstream from the catalyst (paragraph [0026]), and the temperature 

Conclusion
Accordingly, claims 1 – 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON D SHANSKE/Primary Examiner, Art Unit 3746